 



Execution Copy
Exhibit 10.1
AGREEMENT OF SUBLEASE
AGREEMENT OF SUBLEASE (this “Sublease”), made as of the 28th day of February,
2007, by and between Harris Interactive Inc., a Delaware corporation, with
offices at 60 Corporate Woods, Rochester, New York 14623 (“Sub-Sublandlord”) and
McCANN ERICKSON INC., a Delaware corporation, with offices at 622 Third Avenue,
New York, NY 10017 (“Subtenant”) with reference to the following facts:
W I T N E S S E T H:
     WHEREAS, Sub-Sublandlord is presently the tenant under that certain
Agreement of Sublease, dated as of June 8, 2004, between The McCall Pattern
Company, a Delaware corporation (as successor-in-interest by merger to Butterick
Company, Inc.), with offices at Eleven Penn Plaza, New York, New York 10001
(“Sublandlord”) such lease shall be referred to hereafter as the “McCall-Harris
Sublease”; and
     WHEREAS, Sublandlord is presently the tenant as successor in interest to
Butterick Company, Inc. under that certain Lease Agreement, dated as of
August 16, 1988, between Earle W. Kazis Associates, Inc., as agent for Spring
and America Associates and Ronald J. Mount and Earle W. Kazis, collectively, as
landlord (“Master Landlord”) and Butterick Company, Inc., as tenant (the “Base
Lease”), which Base Lease was amended by Lease Modification and Partial
Surrender of Lease Agreement dated July 12, 1995 (the “First Amendment”), by
Lease Modification and Partial Surrender of Lease Agreement dated May 24, 1996
(the “Second Amendment”), by Lease Modification and Partial Surrender of Lease
Agreement dated March 21, 1997 (the “Third Amendment”), by Lease Extension and
Modification Agreement dated September 26, 1997 (the “Fourth Amendment”) and by
Lease Modification and Partial Surrender of Lease Agreement dated January, 2000
(the “Fifth Amendment”), which Base Lease, First Amendment, Second Amendment,
Third Amendment, Fourth Amendment and Fifth Amendment are hereinafter
collectively called the “Master Lease” (a redacted copy of which is attached
hereto as Exhibit “A”); and, currently covering certain premises comprising
40,000 rentable square feet consisting of the entire sixth (6th) and seventh
(7th) floors (hereinafter referred to as the “Sublease Premises”) all as more
particularly described on the floor plan attached hereto as Exhibit “B”, in the
building (the “Building”) located at 161 Avenue of the Americas, New York, New
York; and
     WHEREAS, Subtenant desires to sublease from Sub-Sublandlord, and
Sub-Sublandlord is willing to sublease to Subtenant approximately 8,180 rentable
square feet located on the 7th floor (hereinafter referred to as the
“Sub-Sublease Premises”) all as more particularly described in the floor plan
attached hereto as Exhibit “B” in the building (the “Building”) located at 161

- 1 -



--------------------------------------------------------------------------------



 



Avenue of the Americas, New York, New York, upon the terms and conditions set
forth in this Sublease;
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
the parties hereto agree as follows:
     1. Demised Premises/Term/Subtenant’s Work.
          A. Sublease Premises/Term. Sub-Sublandlord does hereby lease to
Subtenant, and Subtenant does hereby hire and take from Sub-Sublandlord, the
Sub-Sublease Premises for a term (the “Term”) commencing on the date which is
the later of (i) March 1, 2007 (the “Target Commencement Date”) or (ii) such
date on which Sub-Sublandlord shall deliver possession of the Sub-Sublease
Premises to Subtenant, along with the Master Landlord’s and Sublandlord’s
Consent (as hereinafter defined) (the “Commencement Date”), and expiring at
11:59 p.m. on April 28, 2012 (the “Expiration Date”), unless sooner terminated
pursuant to the terms hereof or by operation of law. Promptly after delivery of
possession of the Sub-Sublease Premises to Subtenant, the parties shall execute
a letter confirming the Commencement Date of this Sub-Sublease. Anything herein
contained to the contrary notwithstanding, Sub-Sublandlord may tender physical
possession of the Sub-Sublease Premises to Subtenant prior to the Target
Commencement Date and Subtenant shall accept possession of the Sub-Sublease
Premises on the date of delivery of physical possession to Subtenant (the “Early
Possession Period”). All the provisions of this Sublease shall apply during the
Early Possession Period except no Monthly Base Rent (as hereinafter defined)
shall be due.
          B. Master Landlord’s Consent. This Sublease is conditioned upon the
written consent by the Master Landlord and Sublandlord to this Sublease, which
consent shall be substantially in the form annexed hereto as Exhibit “C” (the
“Consent to Sublease”). Promptly after the execution of this Sublease,
Sub-Sublandlord shall present the Consent to Sublease to Master Landlord and
Sublandlord for execution. Sub-Sublandlord shall use its best efforts to obtain
Master Landlord’s and Sublandlord’s execution of the Consent to Sublease on or
before that date which is 45 days from the date first set forth above (the
“Final Consent Delivery Date”), including payment of any moneys required to be
paid such parties for their consent, but Sub-sublandlord shall not be required
to take any legal action for such purpose. Subtenant agrees to cooperate with
Sub-Sublandlord in responding to any request by Master Landlord and Sublandlord
for information (financial or otherwise) or documents relating to Subtenant or
its business. Should Sub-Sublandlord fail for any reason to deliver possession
of the Sub-Sublease Premises along with the executed Consent to Sublease by the
Final Consent Delivery Date, Subtenant may terminate this Sublease or elect to
cause the Term to commence on (and the Commencement Date shall be) the date on
which Sub-Sublandlord actually delivers to Subtenant both possession of the
Sub-Sublease Premises and the fully executed Consent to Sublease.
          C. Subtenant’s Work.
               (1) “Subtenant’s Work” shall mean the initial installations,
alterations, additions, substitutions, improvements and decorations to be
performed by Subtenant, or its agents, employees or contractors, at Subtenant’s
sole cost and expense, subject

- 2 -



--------------------------------------------------------------------------------



 



to the provisions of this Paragraph 1.C., for the purpose of making the Sublease
Premises ready for occupancy by Subtenant.
               (2) Subtenant shall prepare, and shall deliver to Master Landlord
and Sublandlord (if applicable) and to Sub-Sublandlord, for their approval, in
accordance with the provisions of Paragraph FOURTH of the Master Lease,
“Subtenant’s Construction Documents” in the form, quantity, and manner specified
by Sub-Sublandlord and/or Master Landlord and Sublandlord. Subtenant’s
Construction Documents shall be in conformity with all applicable laws and
requirements. Sub-Sublandlord shall deliver its comments and/or approval of
Subtenant’s Construction Documents within ten (10) business days of its receipt
of said documents and shall use its best efforts to cause the Master Landlord
and Sublandlord to promptly deliver its comments and/or approval of Subtenant’s
Construction Documents. Subtenant shall cause Subtenant’s Construction Documents
to be revised (if necessary), pursuant to Master Landlord’s and Sublandlord’s
(if applicable) and Sub-Sublandlord’s respective comments; provided if the
parties reasonably cannot agree on the necessary revisions within sixty
(60) days of the date receipt of the later of Sub-Sublandlord’s or Master
Landlord’s or Sublandlord’s comments, Subtenant shall have the right to
terminate this Sublease.
               (3) Subtenant may use Subtenant’s contractor to perform the
Subtenant’s Work in accordance with Subtenant’s Construction Documents, the
terms of this Sublease, the Master Lease and the following qualifications:
                    (a) Subtenant shall obtain the written approval of
Sub-Sublandlord, Sublandlord and Master Landlord (each, if applicable), (which
approval, as to Sub-Sublandlord and Sublandlord, shall not be unreasonably
withheld or delayed), of the work it proposes to perform and of the plans and
specifications therefor;
                    (b) Subtenant’s Work shall be performed by responsible
contractors and subcontractors reasonably acceptable to and approved in advance
by Sub-Sublandlord, Sublandlord and Master Landlord, who (i) shall not, in
Sub-Sublandlord’s, Sublandlord’s and Master Landlord’s, respective, reasonable
judgment, affect Sub-Sublandlord’s, Sublandlord’s or Master Landlord’s
relationship with Sub-Sublandlord’s, Sublandlord’s or Master Landlord’s
contractors or subcontractors or disturb harmonious labor relations in the
Building, (ii) shall not, in Sub-Sublandlord’s, Sublandlord’s or Master
Landlord’s reasonable judgment, interfere with the use and occupancy of other
tenants or Subtenants in the Building, and (iii) shall maintain in effect, and
evidence to Sub-Sublandlord, Sublandlord and Master Landlord (by delivery of a
duplicate policy or a certification of insurance), worker’s compensation
insurance and disability insurance in accordance with statutory requirements,
and comprehensive general liability insurance with companies, coverages, amounts
and insureds as Sub-Sublandord, Sublandlord or Master Landlord may from time to
time reasonably require or approve;
                    (c) Subtenant and its contractors and subcontractors shall
be solely responsible for the transportation, safekeeping and storage of
materials and equipment used in the construction and performance of the
Subtenant’s Work, for the removal of waste and debris resulting there from, and
for any damage caused by them to any installations or work performed by any
other party;

- 3 -



--------------------------------------------------------------------------------



 



                    (d) Subtenant shall allow Sub-Sublandlord’s, Sublandlord’s
and/or Master Landlord’s designated representatives’ access to the Sub-Sublease
Premises at reasonable times during the completion of the Subtenant’s Work, for
the purposes of inspecting and verifying Subtenant’s Work. Sub-Sublandlord,
Sublandlord and/or Master Landlord shall inspect the performance of Subtenant’s
Work and shall advise Subtenant promptly of any objection to the performance of
such Subtenant’s Work to the extent Sub-Sublandlord, Sublandlord or Master
Landlord learns of any condition which is not reasonably acceptable.
Notwithstanding the foregoing, Sub-Sublandlord, Sublandlord’s and/or Master
Landlord’s inspection of the Subtenant’s Work shall not be (i) an approval by
Sub-Sublandlord, Sublandlord or Master Landlord of any work performed or
materials furnished with respect to any portion of the Subtenant’s Work or
(ii) a representation or acknowledgment by Sub-Sublandlord, Sublandlord or
Master Landlord as to the fitness of such Subtenant’s Work or their compliance
with applicable Law (as hereinafter defined);
                    (e) All such Subtenant’s Work shall be performed during the
hours permitted by Master Landlord and shall not interfere with the operation
and maintenance of the Building or unreasonably interfere with or interrupt the
use and occupancy of the Building by other tenants.
                    (f) All such Subtenant’s Work shall comply with all
applicable laws and requirements; and
                    (g) Subtenant shall indemnify, defend and hold
Sub-Sublandlord, Sublandlord and Master Landlord harmless from any and all loss,
damage, claim, demand, action, cost and expense incurred by Sub-Sublandlord,
Sublandlord or Master Landlord (including reasonable attorneys’ fees) arising in
connection with the completion of the Subtenant’s Work, unless such loss,
damage, claim, demand, action, cost or expense is caused by Sub-Sublandlord’s,
Sublandlord’s or Master Landlord’s willful misconduct or negligent act or
omission.
               (4) Subtenant shall pay promptly all persons furnishing labor or
materials with respect to the Subtenant’s Work or any other work performed by
Subtenant or its contractors on or about the Sub-Sublease Premises. If any
construction lien claim or other lien (collectively “Lien”) shall at any time be
filed against the Building and/or the Sub-Sublease Premises by reason of work,
labor, services or materials performed or furnished, or alleged to have been
performed or furnished, to Subtenant or to anyone holding the Sub-Sublease
Premises through or under Subtenant, Subtenant shall forthwith cause the same to
be discharged or bonded to the reasonable satisfaction of Sub-Sublandlord,
Sublandlord and Master Landlord. If Subtenant shall fail to cause such Lien
forthwith to be discharged or bonded within twenty (20) days of the filing
thereof, then, in addition to any other right or remedy of Sub-Sublandlord,
Sub-Sublandlord, following reasonable prior notice to Subtenant and its failure
to cure, may bond or discharge the same by paying the amount claimed to be due,
and the amount so paid by Sub-Sublandlord, including reasonable attorney’s fees
incurred by Sub-Sublandlord either in defending against such Lien or in
procuring the bonding or discharge of such Lien, together with interest thereon,
shall be due and payable by Subtenant to Sub-Sublandlord. Nothing contained in
this Sublease shall be deemed or construed in any way as constituting the
consent or request

- 4 -



--------------------------------------------------------------------------------



 



of Sub-Sublandlord, Sublandlord or Master Landlord, express or implied, by
inference or otherwise, to the filing of any Lien against the Sub-Sublease
Premises or the Building by any contractor, subcontractor, laborer, materialman,
architect or engineer for the performance of any labor or the furnishing of any
materials or services for or in connection with the Sub-Sublease Premises or the
Building of any part thereof. Notice is hereby given that Sub-Sublandlord,
Sublandlord and Master Landlord shall not be liable for any labor or materials
or services furnished or to be furnished to Subtenant upon credit. Subtenant
shall indemnify and hold harmless Sub-Sublandlord, Sublandlord, Master Landlord
(and any ground and underlying lessors) against and from all costs, liabilities,
suits, penalties and demands, including reasonable counsel fees, resulting from
a Lien being filed against Sub-Sublandlord, Sublandlord, Master Landlord and any
ground lessor, or any portion of the Sub-Sublease Premises, regardless of
whether or not such Lien, charge, order or encumbrance is valid or enforceable.
               (5) Within a reasonable period after completion of the
Subtenant’s Work, Subtenant shall deliver to Sub-Sublandlord general releases
and waivers of lien, substantially in the form annexed hereto as Exhibit “C”,
from all contractors, subcontractors and materialmen involved in the performance
of the Subtenant’s Work and the materials furnished in connection therewith, and
a certificate from the Subtenant’s independent licensed architect certifying
that (i) Subtenant’s Work has been completed substantially in accordance with
approved plans and specifications and (ii) all contractors, subcontractors and
materialmen have been paid for the Subtenant’s Work and materials furnished
through such date. Notwithstanding the foregoing, Subtenant shall not be
required to deliver to Sub-Sublandlord any general release or waiver of lien if
as to item of work which Subtenant is in good faith disputing, provided that
Subtenant shall keep Sub-Sublandlord advised in a timely fashion of the status
of such dispute and the basis therefor and Subtenant shall deliver to
Sub-Sublandlord the general release or waiver of lien when the dispute is
settled. In the event Subtenant shall not be able to secure general releases and
waivers of lien, Subtenant shall provide Sub-Sublandlord with evidence that all
contractors, subcontractors and materialpersons have been paid in full.
          (D) Sub-Sublandlord’s Work. Prior to the Commencement Date,
Sub-Sublandlord shall perform the following work within the Sub-Subleased
Premises: build a demising wall to Building standard. If Sub-Sublandlord does
not get government approvals to build the demising wall, then this Sublease
shall not commence. Subtenant shall replace the entry door with a glass front
door, remove closets at entry, all in accordance with plans and specifications
to be reasonably approved by Sub-Sublandlord, Sublandlord, Master Landlord and
any government agent approvals, if required. Sub-Sublandlord shall be
responsible for payment of any monies required to be paid for such parties’
consent, but Subtenant shall be responsible for payment of any monies required
to be paid for such parties’ consent to any other work proposed by Subtenant.

- 5 -



--------------------------------------------------------------------------------



 



     2. Rent.
          A. Monthly Base Rent.
               (1) Concurrently with the execution and delivery of this
Sublease, Subtenant shall deliver to Sub-Sublandlord payment consisting of the
first month’s Monthly Base Rent due pursuant to Paragraph 2.A(2)(i) below.
               (2) Subject to the provisions of Paragraph 2.A(3) below,
commencing as of the first day of the first calendar month in which the
Commencement Date occurs and continuing throughout the Term of this Sublease,
Subtenant shall pay to Sub-Sublandlord on or before the first day of each
calendar month during the Term of this Sublease (each, a “Rental Payment Date”),
without notice or demand, in lawful money of the United States, at the
Sub-Sublandlord’s address as above stated or such other place as Sublandlord may
designate, base rent for the Sub-Sublease Premises for each month during the
Term (the “Monthly Base Rent”) in the following amounts:
(i) For the period commencing on the Commencement Date and terminating on the
date which is half way through the Term annual rent in the amount of TWO HUNDRED
NINETY-EIGHT THOUSAND FIVE HUNDRED SEVENTY DOLLARS ($298,570.00) [8,180 square
feet x $36.50 PSF], payable in equal monthly installments during such period in
the amount of Twenty-Four Thousand Eight Hundred Eighty and 83/100 Dollars
($24,880.83) per month;
(ii) For the period commencing on the day following the date which is half way
through the Term, and terminating on April 28, 2012 , annual rent in the amount
of THREE HUNDRED FOURTEEN THOUSAND NINE HUNDRED THIRTY DOLLARS ($314,930.00)
[8,180 square feet x $38.50 PSF], payable in equal monthly installments during
such period in the amount of Twenty-Six Thousand Two Hundred Forty-Four and
17/100 Dollars ($ 26,244.17) per month;
Monthly Base Rent for any period during the Term of this Sublease which is for
less than one (1) calendar month shall be prorated based on a thirty (30) day
month.
               (3) Provided Subtenant shall not be in default of its obligations
hereunder beyond applicable notice and cure periods herein or by statute
allowed, Subtenant shall be entitled to abatement of Monthly Base Rent for the
period of eight weeks from the Commencement Date (“Free Rent Period”).
               (4) In the event the Sublease shall terminate by reason of the
Subtenant’s breach of the terms hereof, Sub-Sublandlord shall be entitled to
payment of a sum equal to two months’ rent if Subtenant’s breach occurs during
the first three years of the Term or one month’s rent if the Subtenant’s breach
occurs during the last two years of the Term.

- 6 -



--------------------------------------------------------------------------------



 



          B. Additional Rent.
               (1) For purposes of this Sublease, the following terms shall be
applicable:
                    (a) “Subtenant’s Proportionate Share” shall mean 100% of the
excess of the amounts payable by Sub-Sublandlord to Sublandlord to Master
Landlord pursuant to Paragraphs THIRTY-EIGHTH and THIRTY-NINTH of the Master
Lease above the Sublease Real Estate Tax Base Year (as herein defined) and
Sublease Operating Expense Base Year (as herein defined). Provided the square
footage of the demised premises subject to the McCall-Harris Sublease remains
unchanged, the Subtenant’s Proportionate Share shall equal 20.45% of said
demised premises. In the event that said demised premises is modified, the
proportionate share shall be modified accordingly.
                    (b) “Sublease Real Estate Tax Base Year” shall mean the
average of the total real estate taxes as defined in Paragraph THIRTY-EIGHTH
payable by Sub-Sublandlord for the fiscal periods July 1, 2006 through June 30,
2007 and July 1, 2007 through June 30, 2008.
                    (c) “Sublease Operating Expense Base Year” shall mean the
operating expenses as defined in Paragraph THIRTY-NINTH payable by
Sub-Sublandlord for the fiscal period January 1, 2007 through December 31, 2007.
               (2) Commencing on the first day of the month following the one
year anniversary of the Commencement Date, Subtenant shall pay to
Sub-Sublandlord as Additional Rent without any setoff or deduction whatsoever,
an amount equal to Subtenant’s Proportionate Share of increases above the
Sublease Operating Expense Base Year for such calendar year and commencing on
July 1, 2007, Subtenant shall pay to Sub-Sublandlord as Additional Rent without
any setoff or deduction whatsoever, an amount equal to Subtenant’s Proportionate
Share of increases above the Sublease Real Estate Tax Base Year (collectively,
the “Excess Annual Expense Amount”). Subtenant’s Proportionate Share of such
Excess Annual Expense Amount shall be payable as follows:
                    (a) Not later than December 1, 2007 and continuing on
December 1st of each subsequent year during the Term of this Sublease,
Sub-Sublandlord shall deliver a statement to Subtenant setting forth
Sub-Sublandlord’s reasonable estimate of Operating Expenses for the next
following calendar year and (2) Not later than June 1, 2008, and continuing on
June 1st of each subsequent year during the Term of this Sublease,
Sub-Sublandlord shall deliver a statement to Subtenant setting forth
Sub-Sublandlord’s reasonable estimate of Sublease Real Estate Taxes for the
following fiscal year (collectively, the “Estimated Annual Expense Amount”),
(ii) the difference between the Estimated Annual Expense Amount and the total
amounts for the Sublease Operating Expense Base Year and the Sublease Real
Estate Tax Base Year incurred by Sub-Sublandlord (collectively, the “Estimated
Excess Expense Amount”), and (iii) Subtenant’s Proportionate Share of such
Estimated Excess Expense Amount (“Subtenant’s Estimated Obligation”).
Subtenant’s Estimated Obligation shall be prorated for any partial calendar year
during the Term of this Sublease.

- 7 -



--------------------------------------------------------------------------------



 



                    (b) Commencing (i) on the first day of the month following
the one year anniversary of the Commencement Date and on each Rental Payment
Date thereafter during the Term of this Sublease, Subtenant shall pay to
Sub-Sublandlord, as Additional Rent, an amount equal to 1/12th Subtenant’s
Estimated Obligation for Operating Expense escalations for the calendar year in
which such Rental Payment Date occurs, and (ii) July 1, 2008 and on each Rental
Payment Date thereafter during the Term of this Sublease, Subtenant shall pay to
Sub-Sublandlord, as Additional Rent, an amount equal to 1/12th Subtenant’s
Estimated Obligation for Real Estate Tax escalation for the fiscal year in which
such Rental Payment Date occurs.
                    (c) Not later than September 1 of each calendar year,
commencing on September 1, 2009, Sub-Sublandlord shall furnish Subtenant with a
statement (“Final Expense Statement”) setting forth (i) the actual amount of the
excess above Sublease Operating Expense Base Year and Sublease Real Estate Tax
Base Year incurred by Sub-Sublandlord for the preceding fiscal year
(“Sub-Sublandlord’s Actual Excess Costs”), (ii) Subtenant’s Proportionate Share
of Sub-Sublandlord’s Actual Excess Costs (“Subtenant’s Actual Obligation”), and
(iv) the amount by which Subtenant’s Actual Obligation exceeds or is less than
that portion of Subtenant’s Estimated Obligation paid by Subtenant in the
previous fiscal year.
                    (d) Within thirty (30) days after Sub-Sublandlord’s giving
of such Final Expense Statement, Subtenant shall make a lump sum payment to
Sub-Sublandlord equal to the amount by which Subtenant’s Actual Obligation
exceeds the aggregate of the monthly installments of Subtenant’s Estimated
Obligation paid during such previous fiscal year. If Subtenant’s Actual
Obligation is less than the aggregate of the monthly installments of Subtenant’s
Estimated Obligation actually paid by Subtenant during such preceding fiscal
year (in such event, an “Excess Payment”), then Sub-Sublandlord shall credit the
amount of such Excess Payment to the next accruing monthly installment(s) of
Subtenant’s Estimated Amount for the then-current fiscal year until such Excess
Payment is fully credited to Subtenant. Following the end of the Term,
Sub-Sublandlord agrees to refund any overpayment to Subtenant. Subtenant shall
have the right to inspect Sub-Sublandlord’s accounting records pertaining to the
Operating Costs and Real Estate Taxes as set forth on the Final Expense
Statement within ninety (90) days of the delivery of such Final Expense
Statement to Subtenant. If, after such inspection, Subtenant disputes the amount
of Subtenant’s Actual Obligation, Subtenant shall be entitled to retain an
independent public accountant to audit and/or review Sub-Sublandlord’s records.
No later than sixty (60) days after inspection by the Subtenant, Subtenant shall
give Sub-Sublandlord notice (the “Inspection Notice”) that Subtenant intends to
cause Sub-Sublandlord’s books and records with respect to the preceding fiscal
year to be audited, identifying the expense in question and setting out in
reasonable detail the reason why such expense should not be binding on
Subtenant. If Subtenant does not cause such audit to be accomplished within
ninety (90) days after receipt of the Inspection Notice (and predicated on
Sub-Sublandlord’s cooperation therewith), Subtenant’s right to object to any
such expense shall terminate. Subtenant shall pay all costs of such audit
(including, without limitation, any and all copying costs), and the amount of
Subtenant’s Actual Obligation for such calendar year shall be appropriately
adjusted on the basis of such audit. The provisions of this subsection shall
survive the Expiration Date or the earlier termination of the Sublease.

- 8 -



--------------------------------------------------------------------------------



 



                    (e) If the Term ends on a date other than the last day of
December, the actual Operating Costs for the year in which the Expiration Date
occurs shall be prorated so that Subtenant shall pay that portion of Subtenant’s
Proportionate Share of Sub-Sublandlord’s Actual Excess Costs for such year
represented by a fraction, the numerator of which shall be the number of days
during such fractional year falling within the Term, and the denominator of
which is 365. The provisions of this subsection shall survive the Expiration
Date or any sooner termination of this Sublease.
          C. Rent. As used herein the term “Additional Rent” shall refer to all
sums of money which shall become due and payable by Subtenant to Sub-Sublandlord
under this Sublease other than Monthly Base Rent, and the term “Rents” shall
refer collectively to Monthly Base Rent and Additional Rent.
          D. Delivery of Statements and Bills. Sub-Sublandlord’s failure to
deliver any statements or bills required to be delivered to Subtenant hereunder,
or Sub-Sublandlord’s failure to make a demand under this Sublease, shall not be
a waiver of, or cause Sub-Sublandlord to forfeit or surrender, its rights to
collect any Rents which may have become due pursuant to this Sublease; provided
however: (1) Subtenant shall continue to pay to Sub-Sublandlord Subtenant’s
Estimated Obligation applicable for such calendar year until delivery to
Subtenant of Subtenant’s Actual Obligation and (2) any statement or bill must be
delivered to Subtenant within twelve months of the date due in order to be
considered valid. Rent accruing during the term of this Sublease shall survive
the expiration or sooner termination of this Sublease.
     3. Intentionally Omitted.
     4. Utilities and Services.
          A. Utilities. Subtenant shall pay for all utilities, including
electricity, gas, water, and telephone service furnished to the Sub-Sublease
Premises. Sub-Sublandlord shall monthly invoice Subtenant, as additional rent,
Subtenant’s usage of electricity based upon the invoices received by
Sub-Sublandlord from the Master Landlord for such electricity usage as measured
by a submeter. Sub-Sublandlord shall supply Subtenant with electricity to the
Sub-Sublease Premises to the same extent and subject to the terms and conditions
set forth in Paragraph TENTH of the Master Lease provided however, that
Sub-Sublandlord shall have no liability for failure to deliver electricity to
Subtenant unless such failure is due to Sub-Sublandlord’s intentional act. If
Subtenant shall desire any change or increase in the nature or any such utility
services, Sub-Sublandlord’s sole obligation shall be to use reasonable efforts
to cause the Master Landlord to provide such changes in such utility services
requested by Subtenant, and Subtenant, shall, on demand, pay or reimburse
Sub-Sublandlord for all reasonable costs, charges or expenses incurred by
Sub-Sublandlord in causing Master Landlord to provide such services and in the
cost for providing such services. Sub-Sublandlord shall have no obligation to
alter existing lines or equipment providing distribution of electricity
throughout the Sub-Sublease Premises. Subtenant shall be solely responsible for
any alterations to the existing lines or equipment made necessary by Subtenant’s
alterations to the Sub-Sublease Premises or otherwise required due to
Subtenant’s particular use of the Sub-Sublease Premises; provided however, that
any such alterations shall be subject to the prior approval of Sub-Sublandlord,
Sublandlord and Master Landlord in accordance with Paragraph 9 below.

- 9 -



--------------------------------------------------------------------------------



 



          B. Services. During the Term, Subtenant shall receive the building
services (“Services”) provided under the Master Lease without additional charge,
except to the extent the Master Landlord or Sublandlord shall charge for any
such Services in accordance with the terms of the Master Lease; and, in such
event, Subtenant shall pay to Sub-Sublandlord the cost of such Services as
billed by Master Landlord to Sub-Sublandlord.
          C. Interruption. Sub-Sublandlord reserves the right, without any
liability to Subtenant, and without being in breach of any covenant of this
Sublease, to interrupt or suspend any of the Services to be provided by
Sub-Sublandlord, as may be necessary by reason of accidents, emergencies,
strikes, mechanical failures, repairs or changes to any system, inability to
secure fuel, labor or supplies, or governmental restrictions or voluntary
compliance programs, or by reason of any other cause beyond Sub-Sublandlord’s
reasonable control; provided however that all such interruptions shall be
discontinued as soon as commercially practicable. Subtenant shall be entitled to
its Proportionate Share of any rent credit received by Sub-Sublandlord by reason
of any interruption of services.
          D. Services Provided by Master Landlord. Anything to the contrary
notwithstanding in the preceding provisions of this Paragraph 4, Sub-Sublandlord
shall not be obligated:
                    (a) to provide any of the services or utilities that Master
Landlord has agreed in the Master Lease to provide,
                    (b) to make any of the repairs or restorations that Master
Landlord has agreed in the Master Lease to make,
                    (c) to comply with any laws or requirements of public
authorities with which Master Landlord has agreed in the Master Lease to comply,
or
                    (d) to take any action with respect to the operation,
administration or control of the Building or any of its public or common areas
that the Master Landlord has agreed in the Master Lease to take; provided,
however, in the event that Subtenant requests that Sub-Sublandlord exercise its
rights under the Sublease to enforce Sublandlord or Master Landlord to fulfill
its respective obligations under the Master Lease or Sublease, provided that
Sub-Sublandlord reasonably believes that Subtenant’s request has merit,
Sub-Sublandlord shall, at the expense of Subtenant, take whatever action is
reasonably necessary to secure the relief requested by Subtenant, including,
without limitation, commencing an action against Master Landlord or Sublandlord,
as applicable, to enforce Subtenant’s rights under the Sublease and
Sub-Sublandlord’s rights under the Sublease.
     5. Permitted Use.
          A. General Office Use. Subtenant shall use and occupy the Sub-Sublease
Premises for general, executive and administrative offices.
          B. No Overload. Subtenant shall not use, or suffer or permit the use
of, the Sub-Sublease Premises or any part thereof in any manner or for any
purpose or do, bring or keep

- 10 -



--------------------------------------------------------------------------------



 



anything, or suffer or permit anything to be done, brought or kept, therein
(including, but not limited to, the installation or operation of any electrical,
electronic or other equipment, but not including word processors and personal
computers) which would: (1) violate any covenant, agreement, term, provision or
condition of this Sublease or is unlawful or in contravention of the certificate
of occupancy for the Building or for the Sub-Sublease Premises, or is a
contravention of any legal, zoning or insurance requirement to which the
Building or the Sub-Sublease Premises is subject, or (2) alter, affect or
interfere with or which would overload or could cause an overload of the
electrical or mechanical systems or any other component of the Building or which
would exceed the floor load per square foot which the floor was designed to
carry and which is allowed by Law, or (3) in the commercially reasonable
judgment of the Sub-Sublandlord, impair or interfere with the proper and
economic heating or air conditioning of the Building, or exceed the design
criteria, the structural integrity, character or appearance of the Building, or
any system or component thereof, or result in the use of the Building, or any
component thereof, in a manner or for a purpose not intended. Sub-Sublandlord
shall use its commercially reasonable judgment in determining whether Subtenant
is in violation of this Section 5B. Sub-Sublandlord shall specify in writing the
reasons for its determination and propose reasonable cures. Subtenant shall have
thirty (30) days (or such longer period as may be reasonably necessary) to cure
any alleged violation of this Section to the reasonable satisfaction of both
parties. It is agreed that Subtenant’s intended initial occupancy and layout of
equipment and furniture as set forth in Subtenant’s Construction Documents does
not violate any requirement of this Section. Subtenant shall conduct its
business and control its employees, agents, invitees and visitors in such manner
as not to create any nuisance, or interfere with, annoy or disturb any other
tenant or occupant of the Building or Sub-Sublandlord in the operation of the
Building. Subtenant will not do anything that will cause an increase in the
existing rate of insurance carried by Sub-Sublandlord with respect to the
Building or cause a cancellation of Sub-Sublandlord’s insurance. Notwithstanding
the above, in the event Master Landlord shall have no objection to the manner in
which Subtenant operates within the Sub-Subleased Premises, Sub-Sublandlord
shall have no such objection.
     6. Subordination to and Incorporation of the Master Lease.
          A. Master Lease. This Sublease shall be subject and subordinate to the
Master Lease, and to all leases, mortgages and other rights or encumbrances to
which the Master Lease is subordinate. This provision shall be self-operative
but Subtenant shall within ten (10) days of Sub-Sublandlord’s request execute
any instrument reasonably requested by Sub-Sublandlord, Sublandlord or Master
Landlord to evidence or confirm the same. Sub-Sublandlord represents that a true
and complete copy of the Master Lease (excluding redacted terms and conditions
not relevant to Subtenant) is attached hereto as “Exhibit B”. Sub-Sublandlord
shall make no election to terminate the Master Lease (except if arising out of
casualty or condemnation as expressly set forth in the Master Lease) without
Subtenant’s prior written consent. Sub-Sublandlord shall not amend the Master
Lease in a manner adverse to Subtenant in any material respect.
          B. Included Provisions. Except as otherwise expressly provided in, or
otherwise inconsistent with, this Sublease, and except to the extent not
applicable to the Sub-Sublease Premises, all provisions of the Master Lease
other than the Excluded Provisions (as

- 11 -



--------------------------------------------------------------------------------



 




hereinafter identified) are hereby incorporated in this Sublease by reference
with the same force and effect as if set forth herein, except that unless the
context requires otherwise:
               (1) references in such provisions to Owner, Landlord or Lessor
shall be deemed to refer to Sub-Sublandlord;
               (2) references in such provisions to Tenant or Lessee shall be
deemed to refer to Subtenant;
               (3) references in such provisions to the Premises or the Demised
Premises shall be deemed to refer to the Sub-Sublease Premises;
               (4) references in such provisions to other provisions of the
Master Lease that are not incorporated herein shall be disregarded; and
               (5) references in such provisions to subleases, sublettings or
Subtenants shall be deemed to refer to sub-subleases, sub-sublettings or
sub-subtenants.
          C. Excluded Provisions. For purposes of this Paragraph 6, “Excluded
Provisions” shall refer to the following provisions which are not incorporated
into this Sublease and any other provisions inconsistent with the express terms
of this Sublease:
               (1) The provisions of the first two paragraphs commencing on page
1(A) of the Base Lease defining the Premises, Term and rent and additional rent;
               (2) The provisions of Paragraph FIRST of the Base Lease regarding
the use of the Sub-Sublease Premises;
               (3) The provisions of Paragraph TWENTY-THIRD of the Base Lease
regarding notice to Master Landlord;
               (4) The covenant of quiet enjoyment set forth in
Paragraph TWENTY-SEVENTH of the Base Lease, provided however that exclusion of
such provision shall not be deemed to effect or waive Subtenant’s rights under
the covenant of quiet enjoyment set forth in Paragraph 16 hereof;
               (5) The provisions of Paragraph FORTY-SECOND of the Base Lease
regarding arbitration of disputes;
               (6) The provisions of Paragraph FORTY-FOURTH of the Base Lease
regarding Brokers;
               (7) The provisions of Paragraph FORTY-SIXTH of the Base Lease
regarding delivery of possession;
               (8) The provisions of subparagraphs (1) and (2) relating to
Paragraph EIGHTEENTH of the Base Lease set forth in Rider 2 to the Base Lease;

- 12 -



--------------------------------------------------------------------------------



 



               (9) The provisions relating to Paragraph Fortieth of the Base
Lease set forth in Rider 2 to the Base Lease;
               (10) The provisions of Paragraph FIFTIETH of the Base Lease
regarding Landlord’s work;
               (11) The provisions of Paragraph FIFTY-SECOND of the Base Lease
regarding the name of the Building;
               (12) The provisions of the First Amendment, Second Amendment,
Third Amendment, the Fourth Amendment, except for subparagraphs 2 and 8, which
are included in this Sublease, and the Fifth Amendment.
          D. Modifications to Master Lease. In addition, the following
provisions of the Master Lease, as incorporated herein, shall be deemed modified
as follows:
               (1) The provisions of Paragraph THIRTY-EIGHTH of the Base Lease,
as amended, with respect to the determination of Subtenant’s obligations
pursuant to Paragraph 2.B hereof;
               (2) The provisions of Paragraph THIRTY-NINTH of the Base Lease,
as amended, with respect to the determination of Subtenant’s obligations
pursuant to Paragraph 2.B hereof;
               (3) The floor plans attached as Exhibits to the Base Lease
relating solely to floors 6 and 7
          E. Sub-Sublandlord Covenants. Sub-Sublandlord agrees as follows:
               (1) to maintain the Master Lease and Sublease during the Term of
this Sublease, subject, however, to any termination of the Master Lease without
fault of the Sub-Sublandlord, and Sub-Sublandlord agrees to comply with or
perform all of its obligations under the Master Lease and Sublease that
Subtenant has not assumed under this Sublease;
               (2) upon Subtenant’s request, to use reasonable efforts
(excluding litigation), at Subtenant’s expense, (a) to cause the Master Landlord
to observe or perform any term, covenant or condition of the Master Lease
required to be observed or performed by Master Landlord, or (b) to obtain Master
Landlord’s consent or approval whenever required by the Master Lease (unless, in
such instance, Sub-Sublandlord shall be entitled to withhold its consent or
approval even if Master Landlord shall have granted its consent or approval),
and
               (3) that, if any right or remedy of Sub-Sublandlord or any duty
or obligation of Master Landlord under the Master Lease is subject to or
conditioned upon Sub-Sublandlord’s making any demand upon the Master Landlord or
giving any notice, request or statement to Master Landlord then, if Subtenant
shall so request, Sub-Sublandlord, at Subtenant’s expense, shall make such
demand or give such notice, request or statement, except that Sub-Sublandlord
shall not be required to request Master Landlord’s consent or approval

- 13 -



--------------------------------------------------------------------------------



 



with respect to any act or thing as to which Sub-Sublandlord shall have
determined in accordance with this Sublease to withhold its consent or approval
in the exercise of its reasonably business judgment; and
               (4) that Sub-Sublandlord shall use its best efforts to secure the
consents of the Master Landlord and any other required party as promptly as
reasonably possible; and, Sub-Sublandlord shall pass on any requests for consent
within three business days of receipt of same and shall respond to any request
for its consent within five business days thereof.
          F. Approvals. Whenever Subtenant desires to do any act or thing which
requires the consent or approval of Master Landlord:
               (1) Subtenant shall not do such act or thing (including any
assignment or sublet of the Sublease Premises) without first having obtained the
consent or approval of Master Landlord, Sublandlord and Sub-Sublandlord.
Provided that the request would impose no material, additional obligations or
risks upon Sub-Sublandlord, Sub-Sublandlord shall grant its consent in the event
Master Landlord and Sublandlord shall consent; and, in all other events,
Sub-Sublandlord’s consent shall not be unreasonably withheld;
               (2) Subtenant shall not request Master Landlord’s consent or
approval directly (and no efforts by Sub-Sublandlord to obtain Master Landlord’s
consent or approval shall constitute Sub-Sublandlord’s consent or approval or
prejudice Sub-Sublandlord’s right to withhold consent or approval); and
               (3) in no event shall Sub-Sublandlord be required to give its
consent or approval prior to Master Landlord doing so.
          G. Performance. Notwithstanding any other provision of this Sublease,
Subtenant shall perform all of its obligations hereunder at such times, by such
dates or within such periods as Sub-Sublandlord shall be required to perform its
corresponding obligations under the Master Lease. If Master Landlord shall give
any notice of failure or default under the Master Lease arising out of any
failure of Subtenant to perform any of its obligations hereunder (other than the
payment of money) then Sub-Sublandlord shall promptly furnish Subtenant with a
copy thereof. If the Master Lease shall provide any grace or cure period for
such failure or default then the grace or cure period hereunder shall expire one
(1) day prior to the date on which the grace or cure period under the Master
Lease shall expire. In no event shall this Paragraph 6F extend the time, date or
period by or within which Subtenant is required to perform. Notwithstanding the
above, in no event shall Subtenant have less than three business days notice
except if the time period set forth in the Master Lease shall be less than such
notice period. Sub-Sublandlord agrees to forward to Subtenant at the address
indicated in Paragraph 13 of this Sublease, promptly (by telecopy or overnight
delivery) upon receipt or sending thereof, a copy of each such notice received
or given by Sub-Sublandlord in its capacity as tenant under the Master Lease.
Subtenant agrees to forward to Sub-Sublandlord at the address indicated in
Paragraph 13 of this Sublease, promptly (by telecopy or overnight delivery) upon
receipt thereof, copies of any

- 14 -



--------------------------------------------------------------------------------



 



such notices of default received by Subtenant from Master Landlord or from any
governmental authorities. Sub-Sublandlord and Subtenant agree to indemnify,
defend and save each other harmless against any liability arising from the
failure of Sub-Sublandlord or Subtenant, as the case may be, to forward any such
notice of default promptly.
          H. Sub-Sublandlord’s Right to Cure. If (1) Subtenant shall fail to
perform any of its obligations hereunder and such failure shall continue beyond
any cure period provided for herein, or (2) Master Landlord shall give any
notice of failure or default under the Master Lease arising out of any failure
by Subtenant to perform any of its obligations hereunder then, in either case,
Sub-Sublandlord shall have the right (but not the obligation) to perform or
endeavor to perform such obligation, at Subtenant’s expense, and Subtenant
shall, within ten (10) days of Sub-Sublandlord’s demands from time to time,
reimburse Sub-Sublandlord for all reasonable costs and reasonable expenses
incurred by Sub-Sublandlord in doing so.
          I. Subtenant’s Right to Cure. At any time and from time to time,
Subtenant shall have the right, but not the obligation, to make any payment or
take any action necessary to cure a default by Sub-Sublandlord under the Master
Lease provided Subtenant has notified Sub-Sublandlord in writing that Subtenant
elects to cure such default and within five (5) days after Subtenant’s receipt
of such notice, with respect to a monetary default, and thirty (30) days after
Subtenant’s receipt of such notice, with respect to all other defaults, and
Sub-Sublandlord has not either cured such default or provided evidence
reasonably acceptable to Subtenant that such default will be cured before the
earlier of (1) expiration of the applicable cure period, or (2) as necessary to
prevent a default under Master Lease. Upon the occurrence of a default by
Sub-Sublandlord beyond any applicable cure period, Subtenant at its option, in
addition to any and all other remedies which it may have at law and/or in
equity, and without its actions being deemed an election of remedies or a cure
of Sub-Sublandlord’s default, may pursue any and all rights and remedies
available at law or in equity, whether at the same time or otherwise. In
addition, upon Sub-Sublandlord’s default beyond any applicable cure period, if
Subtenant pays or performs such obligation of Sub-Sublandlord, Subtenant may
offset costs incurred by Subtenant (plus interest at the JP Morgan Chase Bank
Prime Rate plus 2%) against monies due hereunder. In addition, and
notwithstanding the foregoing, if the nature of such default is such that
Subtenant cannot reasonably wait for Sub-Sublandlord, or the Master Landlord to
cure such default on account of the imminent danger to persons or property in
the Sub-Sublease Premises, then Subtenant may, without being obligated, promptly
commence the curing of such default, and Sub-Sublandlord shall, within fifteen
(15) days following receipt of demand (including receipt of reasonable back-up
information) reimburse Subtenant for all its costs and expenses reasonably
incurred in the curing of such default. If Sub-Sublandlord shall fail to
reimburse Subtenant within such period, Subtenant shall have the right to offset
such amount plus interest thereon.
          J. Termination. If theMcCall-Harris Lease is terminated for any reason
during the term hereof, then and in that event this Sublease shall thereupon
automatically terminate as of the date upon which the McCall-Harris Lease is so
terminated; provided, however, that if Subtenant shall in writing elect to
assume Sub-Sublandlord’s obligations under the McCall-Harris Lease as a direct
lease between Sublandlord and Subtenant and Subtenant agrees to attorn to
Sublandlord in accordance with the provisions of the Consent to Sublease, this

- 15 -



--------------------------------------------------------------------------------



 



Sublease, as so deemed amended pursuant to said Consent to Sublease, shall
continue as a direct lease between Sublandlord and Subtenant. In the event of
such termination of theMcCall-Harris Lease, Sub-Sublandlord shall have no
liability to Subtenant by reason thereof, except if such termination was caused
by a breach of Sub-Sublandlord’s obligations thereunder. Upon the termination of
this Sublease, whether by forfeiture, lapse of time or otherwise, or upon
termination of Subtenant’s right to possession, Subtenant will at once surrender
and deliver up the Sublease Premises in good condition and repair, reasonable
wear and tear excepted.
     7. Default; Cure. In the event Subtenant shall default in the full
performance of any of the terms, covenants and conditions on its part to be
performed under this Sublease, then Sub-Sublandlord shall have the same rights
and remedies with respect to such default as are given to Master Landlord under
the Master Lease with respect to defaults by Sub-Sublandlord, as tenant, under
the Master Lease and Subtenant shall be entitled to all notice and opportunity
to cure as are afforded Sub-Sublandlord (acting as Lessee) under the Master
Lease.
     8. Physical Condition of Sub-Sublease Premises. Subtenant hereby
acknowledges that it has inspected the Sub-Sublease Premises and is fully
familiar with the physical condition thereof, and agrees to take the same “As
Is”, but subject to Sub-Sublandlord’s representations and warranties herein
made. Subtenant acknowledges that Sub-Sublandlord shall have no obligation to do
any work in or to the Sub-Sublease Premises to make the Sub-Sublease Premises
suitable and ready for occupancy and use by Subtenant; provided. Notwithstanding
the above, Sub-Sublandlord represents and warrants that (i) all improvements in
the Sub-Subleased Premises were approved by Master Landlord and any other
required third party, (ii) to the best of Sub-Sublandlord’s knowledge, all
improvements comply with applicable law as of the date hereof, and
(iii) Sub-Subtenant has received no communication, written or oral, from
Sublandlord, Master Landlord or any third party with respect to the condition of
the Sub-Subleased Premises or the improvements therein, which might impose upon
Sub-Subtenant an obligation to correct or repair any element of the Sub-Sublease
Premises.
     9. Repairs. (a) Subtenant shall promptly provide Sub-Sublandlord with
notice of conditions that are dangerous or in need of maintenance or repair.
Subtenant shall, at its sole cost and expense, perform all maintenance and
repairs to the Sub-Sublease Premises that are not Sub-Sublandlord’s express
responsibility under this Sublease, and keep the Sub-Sublease Premises in good
condition and repair, reasonable wear and tear excepted; provided however,
nothing herein shall be deemed to obligate Subtenant to make structural or
capital repairs to the Sub-Sublease Premises unless the same are necessitated as
a direct result of Subtenant’s negligent or wrongful act or omission.
Subtenant’s repair and maintenance obligations include, without limitation,
repairs to: (a) floor covering; (b) interior partitions; (c) doors; (d) the
interior side of demising walls; (e) electronic, phone and data cabling and
related equipment that is installed by or for the exclusive benefit of, or
furnished to Subtenant; (f) HVAC and supplemental air conditioning units,
kitchens, including hot water heaters, plumbing, and similar facilities
exclusively serving Subtenant; (g) bathrooms and (h) Alterations. If Subtenant
fails to make repairs to the Sub-Sublease Premises as herein required within
30 days following notice from Sub-Sublandlord (or such longer period as may be
reasonably necessary to complete such repairs), Sub-Sublandlord may make the
repairs, Subtenant shall reimburse Sub-Sublandlord for the reasonable cost of
such repairs.

- 16 -



--------------------------------------------------------------------------------



 



                    (b) To the extent that Subtenant is required to make repairs
or maintain any elements within the Sub-Sublease Premises, including, without
limitation, the HVAC system, Subtenant shall be obligated to pay only its
proportionate share of such expense; and, for purposes hereof, Subtenant’s
proportionate share of the seventh floor shall be 20.45%.
     10. Alterations. Subtenant agrees that it shall not make or permit the
making of any alterations, decorations, installations, additions or
improvements, including the Tenant Improvements, in or to the Sub-Sublease
Premises except in strict compliance with the conditions set forth in
Paragraph FOURTH of the Base Lease, which conditions may include, as applicable,
the prior consent of Master Landlord (if applicable) Sublandlord and
Sub-Sublandlord as set forth therein. Subtenant agrees to reimburse
Sub-Sublandlord for any fees or other charges levied against Sub-Sublandlord by
Master Landlord in connection with obtaining such consent and in making such
alterations, decorations, installations, additions or improvements.
Sub-Sublandlord shall forward to Master Landlord any request from Subtenant for
alterations to the Sub-Sublease Premises, to the extent such consent is required
under the terms of the Master Lease, within five (5) business days after receipt
of such request from Subtenant. To the extent that the consent of Master
Landlord and Sub-Sublandlord is required pursuant to the terms of Paragraph
FOURTH of the Base Lease, Sub-Sublandlord shall give or deny its consent to any
alterations requested by Subtenant no later than five (5) business days after
request for approval. Sub-Sublandlord shall advise Subtenant, within two
(2) business days after receipt thereof, of Master Landlord’s consent or denial
of any alterations requested by Subtenant. Subtenant shall remove any
alterations, including Subtenant’s Work, on or prior to the Expiration Date, if
and to the extent required by Master Landlord. After completion of Subtenant’s
Work contemplated by Section 1B above, Subtenant shall have the right to make
non-structural and/or cosmetic alterations and improvements to the Sub-Sublease
Premises to the same extent as Sub-Sublandlord could under Section FOURTH of the
Base Lease, provided the same do not cost in excess of $25,000 per incident;
such right is agreed to be personal to Subtenant. Notwithstanding anything to
the contrary contained in this Sublease, on condition that the Subtenant is in
compliance with all applicable governmental laws, rules and regulations,
Sub-Sublandlord shall not unreasonably withhold or delay its consent to any
non-structural alteration.
     11. Sub-Sublandlord’s Representations and Warranties. Sub-Sublandlord
covenants, warrants and represents:
                         (i) that the execution, delivery and performance of
this Sublease by the Sub-Sublandlord, and the consummation of all transactions
contemplated hereby, have been duly authorized by all necessary corporate action
of the Sub-Sublandlord; and
                         (ii) that Sub-Sublandlord has not done, will not do or
cause to be done or fail to do or suffer or permit anything to be done by
Sub-Sublandlord, its employees, agents, invitees, licensees, successors or
assigns which would constitute a default under the Master Lease or Sublease
might cause the Master Lease or Sublease or the rights of Sub-Sublandlord, as
lessee hereunder, to be cancelled, terminated or forfeited.

- 17 -



--------------------------------------------------------------------------------



 



                         (iii) that the Master Lease and Sublease are in full
force and effect, and Sub-Sublandlord has neither given nor received a notice of
default pursuant to the Master Lease or Sublease.
                         (iv) to the best of Sub-Sublandlord’s knowledge, there
are no liens or similar claims (excluding mortgages and unpaid taxes not yet
due) upon the Building.
                         (v) to the best of Sub-Sublandlord’s knowledge,
(1) there are no hazardous substances in, on or about the Sub-Sublease Premises
in violation of applicable Law and (2) Sub-Sublandlord has not caused or
permitted any release of any hazardous substance on or about the Building;
                         (vi) Sub-Sublandlord has obtained an ACP-5 Certificate
from the applicable governmental agency ( a copy of which shall be furnished to
Subtenant),
                         (viii) Sub-Sublandlord has installed ADA compliant
bathrooms on each floor of the Sub-Sublease Premises and has otherwise complied
with applicable statutes;
                         (ix) Sub-Sublandlord has installed a new HVAC system
servicing the Sub-Sublease Premises, which HVAC system shall be in working order
on the Commencement Date.
     12. Subtenant’s Representations and Warranties. Subtenant covenants,
warrants and represents:
                         (i) that the execution, delivery and performance of
this Sublease by the Subtenant, and the consummation of all transactions
contemplated hereby, have been duly authorized by all necessary action of the
Subtenant; and
                         (ii) that Subtenant will not do or cause to be done or
fail to do or suffer or permit anything to be done by Subtenant, employees,
agents, invitees, licensees, successors or assigns which would constitute a
default under the Master Lease or might cause the Master Lease or the rights of
Sub-Sublandlord, as tenant hereunder, to be cancelled, terminated or forfeited
or which would make Sub-Sublandlord liable for damages, claims or penalties
pursuant thereto.
     13. Subletting/Assignment.
          A. Consent. Without the prior written consent of Sub-Sublandlord
(which consent Sub-Sublandlord shall not unreasonably withhold or delay) in each
instance and except as otherwise permitted herein:

- 18 -



--------------------------------------------------------------------------------



 



               (1) this Sublease shall not be assigned, encumbered or otherwise
transferred, including by operation of law:
               (2) the Sub-Sublease Premises shall not be sub-sublet by
Subtenant in whole or, except in connection with the conduct of Subtenant’s
Business, in part; and
               (3) the Sub-Sublease Premises shall not be used or occupied by
any person other than Subtenant, in whole or, except in connection with the
conduct of Subtenant’s Business, in part.
          B. Subordination. Any sub-sublease shall be subject and subordinate to
this Sublease. No assignment shall be valid or effective unless and until the
assignee shall have delivered to Sub-Sublandlord an instrument, in form
satisfactory to Sub-Sublandlord, pursuant to which the assignee assumes the due
observance and performance of all of the obligations of Subtenant hereunder from
and after the date of such assignment.
          C. No Release. Subtenant covenants and agrees that notwithstanding any
sub-subletting to any other sub-subtenant and/or acceptance of rent by
Sub-Sublandlord from any sub- Subtenant, Subtenant shall and will remain fully
liable for the payment of the Rent due and to become due hereunder and for the
performance of all the covenants, agreements, terms, provisions and conditions
contained in this Sublease on the part of Subtenant to be performed.
          D. Proposed Assignment or Sublet. At least fifteen (15) days prior to
any proposed assignment of all of the Sub-Sublease Premises or sub-subletting of
all or, except in connection with the conduct of Subtenant’s Business, any
portion of the Sub-Sublease Premises, Subtenant shall submit a statement to
Sublandlord (a “Subtenant Statement”) containing the following information:
(i) the name and address of the proposed assignee or sub-Subtenant, (ii) the
terms and conditions of the proposed assignment or sub-sublet, including,
without limitation, the rent payable and the value of any improvements to the
Sub-Sublease Premises for occupancy by such assignee or sub-Subtenant, (iii) the
nature and character of the business of the proposed assignee or sub-Subtenant,
and (iv) any other information that Sub-Sublandlord may reasonably request. If
Sub-Sublandlord shall fail to notify Subtenant within ten (10) day of the
Subtenant Statement of Sub-Sublandlord’s consent or disapproval of the proposed
assignment or sub-sublet pursuant to the Subtenant Statement, or if
Sub-Sublandlord shall have consented to such assignment or subsublet,
Sub-Sublandlord shall be deemed to have consented and Subtenant shall have the
right to assign the Sublease or to sub-sublet such portion of the Sub-Sublease
Premises on the same terms and conditions set forth in the Subtenant Statement,
subject to the terms and conditions of this Sublease. If Subtenant shall not
enter into such assignment or sub-sublease within sixty (60) days after receipt
of Sub-Sublandlord’s consent or deemed consent thereto, then the provisions of
this Paragraph 13D shall again be applicable to any proposed assignment or
sub-subletting. If Subtenant shall enter into such assignment or sub-sublease
within such sixty (60) day period, Subtenant shall deliver a true, complete and
fully executed counterpart of all documents pertaining to such assignment or
sub-sublease within five (5) days after the execution thereof.
          E. Rent Recapture Right. If Sub-Sublandlord shall give its consent to
any assignment of this Sublease or, except in connection with the conduct of
Subtenant’s Business,

- 19 -



--------------------------------------------------------------------------------



 



to any sub-sublease, Subtenant shall in consideration therefor pay to
Sub-Sublandlord as Additional Rent the following amounts after deduction by
Subtenant of the actual expenses incurred by Subtenant in connection with such
assignment or subletting including reasonable legal fees, brokerage commissions,
any commercially reasonable rent abatement, unamortized cost to Subtenant of any
furniture or furnishings sold to the assignee or Subtenant to the extent
Subtenant paid for same out of its own pocket and costs of making alterations to
the Sub-Sublease Premise as a condition thereto, as the case may be:
                         (i) In the case of an assignment of the Sublease, an
amount equal to fifty (50%) percent of the sums and other considerations paid to
Subtenant by the assignee for or by reason of such assignment (including, but
not limited to, sums paid for the assignment of Subtenant’s interest in any
fixtures, leasehold improvements, equipment, furniture, furnishings or other
personal property leased to Subtenant by Sub-Sublandlord pursuant to the terms
of this Sublease, but expressly excluding the sale of any of Subtenant’s
fixtures, leasehold improvements, equipment, furniture, furnishings or other
personal property paid for by Subtenant out of its own pocket), Subtenant may
deduct from the moneys set forth herein reasonable expenses incurred in
connection with such assignment, including, without limitation, tenant
improvement allowances, brokerage commissions, advertising and legal fees
(“Assignment/Sublet Expenses”).
                         (ii) In the case of a sub-sublease, fifty (50%) percent
of rents, additional charges or other consideration received under the
sub-sublease to Subtenant by the sub-subtenant during each month during the term
of the sub-sublease which is in excess of the Base Rent and Additional Rent
accruing during said months during the term of the sub-sublease in respect of
the sub-subleased space pursuant to the terms hereof (including, but not limited
to, sums paid for the sale or rental of Subtenant’s interest in any fixtures,
leasehold improvements, equipment, furniture, furnishings or other personal
property leased to Subtenant by Sub-Sublandlord pursuant to the terms of this
Sublease, but expressly excluding the sale or renting of any of Subtenant’s
fixtures, leasehold improvements, equipment, furniture, furnishings or other
personal property paid for by Subtenant out of its own pocket) and
Assignment/Sublet Expenses.
                         (iii) The sums payable under this Paragraph 13E shall
be paid to Sub-Sublandlord as Additional Rent if, as and when paid to Subtenant
by the assignee or sub-Subtenant.
          F. Permitted Licensees. Notwithstanding anything to the contrary
contained in this Paragraph 13, Subtenant may assign this Sublease to a
successor to Subtenant by purchase, merger, consolidation or reorganization (an
“Ownership Change”) or assign this Sublease or sublet all or a portion of the
Sublease Premises to an Affiliate without the consent of Sub-Sublandlord,
provided that all of the following conditions are satisfied (a “Permitted
Transfer”): (a) Subtenant is not in Default; and (b) Subtenant shall give
Sub-Sublandlord written notice at least 15 business days prior to the effective
date of the Permitted Transfer. Subtenant’s notice to Sub-Sublandlord shall
include information and documentation evidencing the Permitted Transfer and
showing that each of the above conditions has been satisfied. If requested by
Sub-Sublandlord, Subtenant’s successor shall sign a commercially reasonable form

- 20 -



--------------------------------------------------------------------------------



 



of assumption agreement. “Affiliate” shall mean an entity controlled by,
controlling or under common control with Subtenant. Sub-Sublandlord shall not be
entitled to any of the payments made by any Related Entity to Sub-Subtenant.
          G. Related Entity Use. Notwithstanding anything herein to the
contrary, Sub-Subtenant may license the use of all or part of the Sub-Sublease
Premises to any entity directly or indirectly controlled by Sub-Subtenant
(“Related Entity”), provided the Related Entity shall enter into a license
agreement in which said entity agrees to comply with the terms of this
Sub-Sublease. Sub-Subtenant shall provide Sublandlord with a copy of any such
license within two weeks of the date such Related Party shall occupy the
Sub-Sublease Premises. Sub-Sublandlord acknowledges that the Sub-Sublease
Premises, initially, will be occupied by Momentum Worldwide, an affiliate of
Sub-Subtenant.
     14. Brokers. Each of Sub-Sublandlord and Subtenant represents and warrants
that it has neither consulted nor negotiated with any broker or finder with
regard to the Sub- Sublease Premises or this Sublease other than LaManna Real
Estate Advisors, Inc., CB Richard Ellis and Cushman & Wakefield (the “Brokers”).
Each of Sub-Sublandlord and Subtenant agrees to indemnify, defend and save the
other harmless from and against any claims for fees and commissions (including
reasonable attorneys’ fees) from anyone claiming to have dealt with
Sub-Sublandlord or Subtenant, as the case may be, other than the Brokers, in
connection with the Sub-Sublease Premises or this Sublease. Sub-Sublandlord
shall pay the commission due the Brokers in accordance with a separate
agreement.
     15. Notices. All notices and demands shall be deemed given upon
(i) transmission if by telecopy (with electronic confirmation of receipt) prior
to 5:00 p.m. EST on any business, otherwise on the next following business day,
(ii) on the day of delivery if delivered personally, (iii) one day after
depositing with a reputable overnight courier, or (iv) three (3) days after
mailing if sent by certified mail, return receipt requested. All notices and
demands to Sub-Sublandlord shall be deemed sufficiently given to Sub-Sublandlord
in accordance with the first sentence of this Paragraph 15, when delivered to
Sub-Sublandlord at the address set forth at the beginning of this Sublease, or
at such other address as Sub-Sublandlord shall from time to time designate in a
notice given hereunder to Subtenant. All notices and demands to Subtenant shall
be deemed sufficiently given when delivered to Subtenant as set forth below or
at such other address as Subtenant shall from time to time designate in a notice
given hereunder to Sub-Sublandlord.

     
Address of Subtenant:
  McCann Erickson Inc.
 
  Att: Chief Financial Officer
 
  622 Third Avenue
 
  New York, NY 10017
 
   
With a copy to:
  The Interpublic Group of Companies, Inc.
 
  Att: General Counsel
 
  1114 Avenue of the Americas

- 21 -



--------------------------------------------------------------------------------



 



     
 
  New York, NY 10036.

     16. Quiet Enjoyment. Sub-Sublandlord represents and warrants that Subtenant
may peaceably and quietly hold and enjoy the Sub-Sublease Premises, for the term
set forth herein, subject to the terms and conditions of this Sublease, the
McCall-Harris Lease and of the Master Lease, without hindrance, ejection,
molestation or interruption.
     17. Surrender.
          A. Removal of Improvements. All leasehold improvements installed in
the Sub-Sublease Premises by Subtenant shall remain upon and be surrendered with
the Sub-Sublease Premises unless Sub-Sublandlord, by notice to Subtenant not
later than twenty (20) days prior to the termination of this Sublease, elects to
have them removed by Subtenant. All such leasehold improvements which
Sub-Sublandlord elects to have removed from the Sub-Sublease Premises by
Subtenant shall be removed prior to the termination of this Sublease, at
Subtenant’s sole cost and expense. Notwithstanding the above, Sub-Sublandlord
shall not require the removal of any improvements unless (x) such improvements
are required to be removed by the Master Lease or the McCall-Harris Lease or
(y) at the time of Sub-Sublandlord’s consent to such improvements,
Sub-Sublandlord advises Subtenant that such improvements may have to be removed
at the expiration of the Sub-Sublease term, or (z) such improvements are not
customary within an office build out.
          B. Condition on Surrender. Upon the expiration or sooner termination
of the term of this Sublease, Subtenant shall vacate the Sub-Sublease Premises,
and leave them in broom-clean condition and in good order and repair except for
ordinary wear and tear. To the extent permitted by the Master Lease, Subtenant
shall have the right, prior to the expiration or sooner termination of this
Sublease, to remove, at Subtenant’s cost and expense, any and all trade fixtures
and other personal property of Subtenant. Any of Subtenant’s personal property
that remain in the Sub-Sublease Premises after the termination of this Sublease
shall be deemed to have been abandoned and either may be retained by
Sub-Sublandlord as its property or may be disposed of in such manner as
Sub-Sublandlord may see fit. Any expenses incurred by Sub-Sublandlord in
removing or disposing of Subtenant’s personal property shall be reimbursed to
Sub-Sublandlord by Subtenant within five (5) business days after demand.
          C. Hold Over. Subtenant shall have no right to occupy the Sub-Sublease
Premises or any portion thereof after the expiration of this Sublease or after
the termination of this Sublease or Subtenant’s right to possession in the event
of Subtenant’s default hereunder. If Subtenant remains in possession of the
Sub-Sublease Premises or any part thereof beyond the Expiration Date or sooner
termination of this Sublease, Sub-Sublandlord may exercise any and all remedies
available to it at law or in equity to recover possession of the Sub-Sublease
Premises and to recover the “Holdover Rent,” and the “Holdover Expenses,” both
as defined herein. If Subtenant remains in possession of the Sub-Sublease
Premises or any part thereof beyond the Expiration Date or sooner termination of
this Sublease, such occupancy shall be a tenancy-at-sufferance and Subtenant
shall pay, as minimum damages and not as a penalty, a monthly rental at a rate
equal to the holdover rent payable by Sub-Sublandlord to Master Landlord under
the Master Lease (the “Holdover Rent”). In addition, Subtenant shall indemnify

- 22 -



--------------------------------------------------------------------------------



 



and hold Sub-Sublandlord harmless with respect to attorneys’ fees and
out-of-pocket expenses incurred by reason of or due to Subtenant’s holding over
(the “Holdover Expenses”). The acceptance by Sub-Sublandlord of any lesser sum
shall be construed as payment on account and not in satisfaction of damages for
such holding over. No acceptance by Sub-Sublandlord of any rent during or for
any period following the expiration or termination of this Sublease shall
operate or be construed as an extension or renewal of this Sublease. Subtenant
acknowledges that it is critical that Subtenant surrender the Sub-Sublease
Premises on or before the Expiration Date in accordance with the terms of this
Sublease. Subtenant expressly waives, for itself and for any person claiming
through or under Subtenant, any rights that Subtenant or any such person may
have under the provisions of Section 2201 of the New York Civil Practice Law and
Rules and of any similar or successor law of same import then in force, in
connection with any holdover proceedings that Sub-Sublandlord may institute to
enforce the provisions of this Section 17.
     18. Insurance and Indemnification.
          A. Insurance Requirements. Subtenant shall procure, at Subtenant’s
sole cost and expense, and keep in effect from the date of this Sublease and at
all times until the end of the Term the following:
               (1) Property / Business Interruption Insurance. Property/Business
Interruption Insurance written on an All Risk or Special Perils form, with
coverage for broad form water damage including sprinkler leakage, at replacement
cost value and with a replacement cost endorsement covering all of Subtenant’s
business and trade fixtures, equipment, movable partitions, furniture,
merchandise and other personal property within the Sub-Sublease Premises and any
leasehold improvements performed by or for the benefit of Subtenant.
               (2) Liability Insurance. Combined Commercial General Liability
and Excess Liability insurance covering bodily injury and property damage
liability occurring in or about the Sub-Sublease Premises or arising out of the
use and occupancy of the Sub-Sublease Premises, and any areas adjacent thereto,
and the business operated by Subtenant or by any other occupant of the
Sub-Sublease Premises. Such insurance shall include contractual liability
coverage insuring all of Subtenant’s indemnity obligations under this Sublease.
Such coverage shall have a minimum combined single limit of liability of at
least Five Million Dollars ($5,000,000.00), and a minimum general aggregate
limit of Five Million Dollars ($5,000,000.00). All such policies shall be
written to apply to all bodily injury (including death), property damage or
loss, personal and advertising injury and other covered loss, however
occasioned, occurring during the policy term, shall be endorsed to add
Sub-Sublandlord, Sublandlord and Master Landlord and any party holding an
interest to which this Sublease may be subordinated as an additional insured,
and shall provide that such coverage shall be “primary” and non-contributing
with any insurance maintained by Sub-Sublandlord, Sublandlord or Master
Landlord, which shall be excess insurance only. Such coverage shall also contain
endorsements including employees as additional insureds if not covered by
Subtenant’s Commercial General Liability Insurance. All such insurance shall
provide for the severability of

- 23 -



--------------------------------------------------------------------------------



 



interests of insureds; and shall be written on an “occurrence” basis, which
shall afford coverage for all claims based on acts, omissions, injury and
damage, which occurred or arose (or the onset of which occurred or arose) in
whole or in part during the policy period.
               (3) Workers’ Compensation and Employers’ Liability Insurance.
Workers’ Compensation Insurance as required by any Regulation, and Employers’
Liability Insurance in amounts not less than Five Hundred Thousand Dollars
($500,000) each accident for bodily injury by accident; Five Hundred Thousand
Dollars ($500,000) policy limit for bodily injury by disease; and Five Hundred
Thousand Dollars ($500,000) each employee for bodily injury by disease.
               (4) Alterations Requirements. With respect to any Alterations to
be performed by or on behalf of Subtenant, Subtenant shall deliver to
Sub-Sublandlord, prior to commencing such Alterations (i) evidence satisfactory
to Sub-Sublandlord that Subtenant carries “Builder’s Risk” insurance covering
construction of such Alterations in an amount and form approved by
Sub-Sublandlord, (ii) such other insurance as Sub-Sublandlord shall
nondiscriminatory require, and (iii) a lien and completion bond or other
security in form and amount satisfactory to Sub-Sublandlord.
               (5) General Insurance Requirements. All coverage described in
this Paragraph 18 shall be endorsed to (i) provide Sub-Sublandlord with thirty
(30) days’ notice of cancellation or change in terms; and (ii) waive all rights
of subrogation by the insurance carrier against Landlord. If at any time during
the Term the amount or coverage of insurance which Tenant is required to carry
under this Paragraph 18 is, in Sub-Sublandlord’s reasonable judgment, materially
less than the amount or type of insurance coverage typically carried by owners
or tenants of properties located in the general area in which the Sub-Sublease
Premises are located which are similar to and operated for similar purposes as
the Sub-Sublease Premises or if Subtenant’s use of the Sub-Sublease Premises
should change with or without Sub-Sublandlord’s consent, Sub-Sublandlord shall
have the right to require Subtenant to increase the amount or change the types
of insurance coverage required under this Paragraph 18. All insurance policies
required to be carried by Subtenant under this Sublease shall be written by
companies rated A X or better in “Best’s Insurance Guide” and authorized to do
business in the State of New York. Subtenant shall deliver to Sub-Sublandlord on
or before the Term Commencement Date, and thereafter at least thirty (30) days
before the expiration dates of the expired policies, a certificate(s) evidencing
the same issued by the insurer hereunder; and, if Subtenant shall fail to
procure such insurance, or to deliver such certificates, Sub-Sublandlord may, at
Sub-Sublandlord’s option and in addition to Sub-Sublandlord’s other remedies in
the event of a default by Subtenant hereunder, procure the same for the account
of Subtenant, and the cost thereof shall be paid to Sub-Sublandlord as
Additional Rent.
          B. Indemnity. Subtenant and Sub-Sublandlord shall indemnify and hold
the other harmless from and against any and all damages, losses or expenses
(including, without limitation, reasonable attorneys’ fees) suffered by reason
of the other’s breach of or failure to comply with the provisions of this
Sublease or Master Lease or arising from the negligent or improper use or
occupancy by it, its agents, employees, licensees, successors or assigns, or any
such condition created by it, its agents, employees, licensees, successors or
assigns, or any such

- 24 -



--------------------------------------------------------------------------------



 



other negligent act or omission of it, its agents, employees, licensees,
successors or assigns, in or about the Building. Whenever, pursuant to any of
the provisions of the Master Lease incorporated herein, Subtenant is required to
indemnify or defend Sub-Sublandlord, Subtenant shall be required also to
indemnify or defend Master Landlord and Sublandlord and such other persons as
shall be entitled thereto under the Master Lease. In addition to the foregoing,
Subtenant shall indemnify, defend and hold harmless Sub-Sublandlord from and
against any loss, cost, damage, or expense (including reasonable attorneys’
fees), or any claim therefor, arising out of (i) actions taken by
Sub-Sublandlord at Subtenant’s request, or (ii) any holding over by Subtenant in
the Sub-Sublease Premises beyond the expiration or sooner termination of this
Sublease, including any such liability with respect to the entire Master Lease
arising solely as a result of such holding over by Subtenant.
          C. Evidence of Insurance. Whenever, pursuant to any provision of the
Master Lease as incorporated herein, Subtenant is required to furnish insurance
(or evidence thereof) to or for Sub-Sublandlord, Subtenant also shall be
required to furnish such insurance to or for Master Landlord and such other
persons as shall be entitled thereto under the Master Lease, provided that, in
the case of any such other person not named in the Master Lease, Sub-Sublandlord
shall have notified Subtenant thereof.
     19. Signage Sub-Sublandlord shall use best efforts to obtain Master
Landlord’s consent to the placement of signs on the floor of the Sub-Subleased
Premises and lobby, as permitted by the Master Lease.
     20. Taxes. Subtenant shall be solely responsible for payment of any and all
taxes imposed on Subtenant in connection with its occupancy of the Sub-Sublease
Premises, if applicable; provided Sub-Sublandlord shall be responsible for any
gross receipts tax attributable to its receipt of Rent hereunder.
     21. Furniture. Without additional charge to Subtenant, Subtenant shall have
use of the furniture throughout the term of the Sublease (“Furniture”).
Inventory of Furniture is provided at Exhibit “D.” Upon expiration of the
Sublease term, Sub-Sublandlord shall convey to Subtenant all of its right, title
and interest in and to such Furniture, free of all liens and encumbrances
without any warranties for fitness of any kind. During the term of the Lease,
Subtenant may dispose of any such Furniture in the event such Furniture shall be
damages or unsuitable for use by Subtenant.
     21. Miscellaneous.
          A. Entire Agreement. This Sublease contains the entire agreement and
understanding between the parties with respect to the subject matter hereof.
There are no oral understandings, terms or other conditions, and neither party
has relied upon any representation, express or implied, not contained in this
Sublease. All prior understandings, terms, representations or conditions are
deemed merged in this Sublease. This Sublease cannot be

- 25 -



--------------------------------------------------------------------------------



 



changed or supplemented orally but only by an agreement in writing signed by
both parties hereto.
          B. Waiver of Jury Trial. Subtenant hereby waives trial by jury in any
action, proceeding or counterclaim involving any matter whatsoever arising out
of or in any way connected with this Sublease, the relationship of
Sub-Sublandlord and Subtenant, Subtenant’s use or occupancy of the Sub-Sublease
Premises or involving the right to any statutory relief or remedy. Subtenant
will not interpose any counterclaim of any nature in any summary proceeding
brought by Sub-Sublandlord except for claims which would be deemed waived if not
otherwise raised or interposed by the Subtenant.
          C. Governing Law. This Sublease shall be governed by the laws of the
State of New York.
          D. Successors and Assigns. The covenants, terms, conditions,
provisions and undertakings in this Sublease shall extend to and be binding upon
the successors and permitted assigns of the respective parties hereto.
          E. Counterparts. This Sublease may be executed in any number of
counterparts and by Sub-Sublandlord and Subtenant on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have caused this Sublease to be executed
as of the day and year first above written.

            SUB-SUBLANDLORD:

HARRIS INTERACTIVE INC.
      By:   /s/ Gregory T. Novak       Name:   Gregory T. Novak      Title:  
President & CEO     

                  By:   /s/ Ronald E. Salluzzo       Name:   Ronald E. Salluzzo 
    Title:   Chief Financial Officer   

- 26 -



--------------------------------------------------------------------------------



 



         

            SUBTENANT:

McCANN ERICKSON INC.
      By:   /s/ Nicholas J. Camera       Name:   Nicholas J. Camera     
Title:   Vice President and Secretary     

- 27 -